ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 01/18/2022 in response to the non-final Office Action mailed 10/20/21.
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Rex Watkins. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
	Claims 129, 133, 136-144 and 154-158 are canceled.
	New claims 159-174 as set forth below are added:
--159 (New). An isolated carrier comprising:
	an at least 206 amino acids-long amino acid sequence having at least 90% sequence identity to amino acid residues 1-206 of SEQ ID NO: 2 and having leucine at a position that corresponds to the amino acid residue 1 of the 1-206 amino acid residues of SEQ ID NO: 2,
wherein the carrier is capable of transcytosis across a polarized epithelial cell.
Claim 160 (New). The carrier of claim 159, wherein the polarized epithelial cell is a gastrointestinal polarized epithelial cell.
Claim 161 (New). The carrier of claim 159, further comprising an N-terminal methionine.
Claim 162 (New). The carrier of claim 159, coupled to a heterologous payload.
Claim 163 (New). The carrier of claim 162, wherein the heterologous payload is covalently coupled to the carrier.
Claim 164 (New). The carrier of claim 162, wherein the heterologous payload is coupled to the carrier via a spacer.
Claim 165 (New). The carrier of claim 162, wherein the heterologous payload is covalently coupled to the carrier via a spacer.
Claim 166 (New). The carrier of claim 162, wherein the heterologous payload is noncovalently coupled to the carrier.
Claim 167 (New). The carrier of claim 162, wherein the heterologous payload is a polypeptide.

Claim 169 (New). The carrier of claim 162, wherein the carrier is non-toxic.
Claim 170 (New). The carrier of claim 159, wherein the carrier comprises a glutamic acid at position 3 and an alanine at position 4.
Claim 171 (New). The carrier of claim 159, wherein the carrier lacks ADP ribosylation activity.
Claim 172 (New). The carrier of claim 159, wherein the at least 206 amino acids-long amino acid sequence has at least 95% sequence identity to amino acid residues 1-206 of SEQ ID NO: 2.
Claim 173 (New). A pharmaceutical formulation comprising a carrier-payload complex, wherein the carrier-payload complex comprises:
a carrier comprising an at least 206 amino acids-long amino acid sequence having at least 90% sequence identity to amino acid residues 1-206 of SEQ ID NO: 2 and having leucine at a position that corresponds to the amino acid residue 1 of the 1-206 amino acid residues of SEQ ID NO: 2, wherein the carrier is coupled to 
a heterologous payload, 
wherein the pharmaceutical formulation is formulated for oral administration.
Claim 174 (New). The pharmaceutical formulation of claim 173, wherein the carrier comprises a glutamic acid at position 3 and an alanine at position 4.--
Status of Claims
3)	New claims 157 and 158 have been added via the amendment filed 01/18/2022.
Claims 129, 154 and 155 have been amended via the amendment filed 01/18/2022.
Claim 135 has been canceled via the amendment filed 01/18/2022.
Claims 129, 133, 136-144 and 154-158 are canceled via this Examiner’s amendment.
New claims 159-174 are added via this Examiner’s amendment.
Claims 159-174 are pending and are under examination.
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 01/18/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ replacement black and white drawings filed 01/18/22. 
Substitute Specification
6)	Acknowledgment is made of Applicants’ substitute specification filed 01/18/22. 
Terminal Disclaimers
7)	Acknowledgment is made of Applicants’ terminal disclaimer filed 01/18/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending application 17129376, now issued as US patent 11027020 (of record).
	Acknowledgment is made of Applicants’ terminal disclaimer(s) filed 02/07/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent that may be issued from the co-pending applications 17235567 and 17512315.
Objection(s) Withdrawn
8)	The objection to the specification made in paragraph 8(a) of the Office Action mailed 10/20/21 is withdrawn in light of Applicants’ amendment to the specification. 
9)	The objection to the specification made in paragraph 8(b) of the Office Action mailed 10/20/21 is withdrawn in light of Applicants’ amendment to the specification. 
Rejection(s) Moot
10)	The provisional rejection of claims 130, 133, 135, 137-144 and 154-156 made in paragraph 10 of the Office Action mailed 10/20/21 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 135, 133, 132, 145, 146, 148, 149, 151-154 and 130 of the co-pending application 17129376, now issued as US patent 11027020 (of record) is moot in light of the cancellation of the claims and Applicants’ filing of a terminal disclaimer.
11)	The provisional rejection of claim 136 made in paragraph 11 of the Office Action mailed 10/20/21 on the ground of non-statutory double patenting as being unpatentable over claims 135, 133, 132, 145, 146, 148, 149, 151-154 and 130 of the co-pending application 17129376 as applied to claim 129 above in view of Skeiky et al. (US 6,565,856) or Cho et al. (US 20080085277 A1) is moot in light of the cancellation of the claim and Applicants’ filing of a terminal disclaimer.
12)	The rejection of claims 129, 133, 136-144 and 154-156 made in paragraph 13 of the Office Action mailed 10/20/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in light of the cancellation of the claims.
13)	The rejection of claims 129, 133, 135-144 and 154-156 made in paragraph 15 of the Office Action mailed 10/20/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of the cancellation of the claims.
Conclusion
14)	Claims 159-174, now renumbered as claims 1-16 respectively, are allowed. These claims are supported by the original and canceled claims and throughout the specification including paragraphs [0217], [0214], [0214], [0245] and [0279], Tables 1 and 3, Examples and Figures.
Correspondence
15)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
16)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
17)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	
/SARVAMANGALA DEVI/
S. DeviPrimary Examiner, Art Unit 1645                                                                                                                                                                                                        
February, 2022